                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
RTP:NR/MCM                                          271 Cadman Plaza East
F. #2019R0933                                       Brooklyn, New York 11201


                                                    October 14, 2020

By ECF

Honorable Ann M. Donnelly
United States District Judge
Theodore Roosevelt Federal Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Maruf Alam
                      19-CR-342 (AMD)

Dear Judge Donnelly:

               The government respectfully submits this letter in advance of the sentencing
proceedings in the above-referenced matter, currently scheduled for October 19, 2020. For
the reasons set forth herein, the government requests that the Court sentence the defendant to
a term of incarceration that is sufficient to reflect the serious nature of his criminal conduct
and enter the attached proposed order of forfeiture.

Background

              On August 8, 2019, the defendant was arrested pursuant to a complaint
charging him with wire fraud and was released the same day on a $100,000 bond.
(Presentence Investigation Report (“PSR”) at 1). He has remained at liberty since that time.

                The defendant subsequently pleaded guilty before Your Honor on October 23,
2019, to the sole count of an information charging him with engaging in a scheme to defraud
the political campaign for which he worked and the contributors thereto, in violation of 18
U.S.C. § 1343. (PSR ¶ 1). The defendant did not plead guilty pursuant to an agreement with
the government.

Offense Conduct

               Beginning in or about June 2008, the defendant was employed as a staff
member for New York State Assemblyperson Felix Ortiz, ultimately rising to become Ortiz’s
Chief of Staff. (PSR ¶ 6). In addition, the defendant took responsibility for the finances and
the required New York State Board of Elections (“NYSBOE”) disclosures for a campaign
committee associated with Ortiz (the “Campaign Committee”). (PSR ¶¶ 7-13).

               Although the bank account for the Campaign Committee (the “Campaign
Account”) was opened in the name of the defendant’s mother, the defendant controlled the
spending from the Campaign Account. (PSR ¶¶ 13, 23-25). Between January 2012 and
January 2019, approximately $80,000 in cash withdrawals were made from the Campaign
Account. Additionally, checks totaling $7,500 were written from the Campaign Account to
the defendant. (PSR ¶ 20). The defendant personally profited from the scheme. He
regularly deposited large sums of cash into his personal bank account (PSR ¶ 21), including
multiple instances in which cash deposits made into Alam’s personal account closely
corresponded to cash withdrawals from the Campaign Account. (See Complaint at ¶ 21).

               Neither the cash withdrawals nor the checks to the defendant were disclosed in
the Campaign Committee’s disclosure filings with the NYSBOE. (PSR ¶ 20). The
defendant either failed to file required disclosure reports for the Campaign Committee or
filed fraudulent reports that did not disclose the defendant’s cash withdrawals from the
Campaign Account. (PSR ¶¶ 10-12). Additionally, donors to the Campaign Committee
informed law enforcement agents that, had they known that their donations were funding
Alam’s personal expenditures and were not supporting Assemblyperson Ortiz, they would
not have donated to the Campaign Committee. (PSR ¶¶ 26-28). The defendant’s multi-year
pattern of fraud and deception was a key component to his ability to replenish the Campaign
Account and further enrich himself. 1

The Sentencing Guidelines

              The Probation Department identifies the base offense level as 7, with a six-
level enhancement for a loss amount exceeding $40,000 2, and an additional two-level
enhancement for “abuse of trust.” (PSR ¶¶ 33, 34, 36). After a two-level reduction for
acceptance of responsibility, the defendant’s total offense level is 13. (PSR ¶ 41). As the
defendant has a criminal history category of I, the applicable range of incarceration is 12 to
18 months. (PSR ¶ 75).




       1
              In her interview with the Probation Department, the defendant’s mother, who
only nominally served as the Treasurer for the Campaign Committee, stated that the
defendant had returned any money removed from the Campaign Account as part of the
scheme. (PSR ¶51). This statement is not accurate. To date, the government has been
provided no documentation of any payments made by the defendant to repay the Campaign
Committee for the funds he stole.
       2
             The parties are in agreement that the total amount that the defendant stole from
the Campaign Committee was $70,654.64.


                                               2
              The government agrees with the Probation Department’s estimate of the
applicable United States Sentencing Guidelines range.

Analysis

              As the Court is well aware, 18 U.S.C. § 3553(a) directs the Court to consider a
number of factors when imposing sentencing. Here, two seem particularly applicable: (1) the
“nature and circumstances of the offense and the history and characteristics of the
defendant,” 18 U.S.C. § 3553(a)(1), and (2) the need to “promote respect for the law,”
18 U.S.C. § 3553(a)(2). In this case, the government respectfully submits that those factors
weigh in favor of the imposition of an incarceratory sentence.
               The defendant’s conduct was not an aberrant moment of weakness or a minor
breach of trust. Instead the defendant, over the course of years, repeatedly abused the trust
placed in him by contributors and the Campaign Committee alike, to enrich himself. His
conduct was as brazen as it was deceitful – on certain days, he withdrew cash from the
Campaign Committee and immediately deposited it into his own account. Funds which the
Contributors thought were being used to support a candidate in whom they believed were,
instead, being used to line the defendant’s pocket.

                The defendant’s conduct served only to feed the cynicism and distrust that
have become the hallmark of the public discourse regarding elected officials. He repeatedly
filed false disclosure reports with the NYSBOE, conduct that not only evidenced his intent to
hide his crime, but served to undermine the public’s faith in our institutions. Political
supporters became “marks” to be taken advantage of and public life became a means to
Alam’s unlawful enrichment. Disclosure obligations became just another guardrail to be
subverted or ignored altogether. Public life was converted from a call to serve the greater
good to a means to serve a self-serving end.

               Here, the Court can send a powerful message of individual and general
deterrence and promote respect for the law by sentencing the defendant to a term of
incarceration that will make plain that the “business as usual” of bilking contributors and
undermining our public institutions has a severe consequence – the loss of one’s liberty.
Such a punishment is appropriate here.

Restitution & Forfeiture

                Restitution in this matter is mandatory in accordance with 18 U.S.C. §§ 3663A
and 3664. Here, however, the government believes that determining restitution for the large
number of individuals who contributed to the Campaign Committee would be impracticable
as contemplated by 18 U.S.C. § 3663A(c)(3)(A). This is due to the fact that NYSBOE
records identifying the contributors to Campaign Committee do not reflect identifiers such as
dates of birth, social security numbers or even telephone numbers, making it challenging to
ensure contact the contributors. Moreover, some contributors were never reported, further
complicating the process of identifying them. Finally, as at least some of the Campaign
Committee’s contributions were used to fund legitimate campaign expenses, which would, as


                                               3
a result, create the need to pro-rated restitution amount for the contributors – a process which
would be impracticable, particularly where some donations were as small as $25.00.

              The government has successfully identified and provided affidavits of loss to
four contributors to the Campaign Committee (the “Contributor Victims”). The Contributor
Victims made a total of $2,500 in contributions. To date, none of the Contributor Victims
have submitted affidavits of loss to the Probation Department.

                Additionally, the Campaign Committee should not be the recipient of
restitution. As an initial matter, while the defendant’s mother has resigned as the Campaign
Committee’s Treasurer, no replacement has been approved by the NYSBOE. Staff at the
NYSBOE has informed the government that where a committee has no treasurer in place, it
is not permitted to collect new funds. Further, the authorized bank account for the Campaign
Committee – the bank account the defendant stole from - has continued to be held in the
name of the defendant’s mother, meaning that the defendant would, in effect be paying
restitution to himself.

              Accordingly, absent the receipt of any affidavit of loss from the Contributor
Victims, the parties are in agreement that Court should forfeiture, as set forth in the attached
proposed order of forfeiture, in the amount of $70,654.64.

Conclusion

              For all of the forgoing reasons, the government respectfully submits that the
Court should sentence the defendant to a term of incarceration and further that the Court
should order the defendant to pay forfeiture in the amount of $70,654.64.



                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:
                                                    Nathan Reilly
                                                    Assistant U.S. Attorney
                                                    (718) 254-6196

cc:    Ali Najmi, Esq.
       Clerk of the Court (via ECF)




                                                4
